Exhibit United States Department Of The Treasury 1500 Pennsylvania Avenue, NW Washington, D.C. 20220 Dear Ladies and Gentlemen: The company set forth on the signature page hereto (the “Company”) intends to issue in a private placement the number of shares of a series of its preferred stock set forth on Schedule A hereto (the “Preferred Shares”) and a warrant to purchase the number of shares of its common stock set forth on Schedule A hereto (the “Warrant” and, together with the Preferred Shares, the “Purchased Securities”) and the United States Department of the Treasury (the “Investor”) intends to purchase from the Company the Purchased Securities. The purpose of this letter agreement is to confirm the terms and conditions of the purchase by the Investor of the Purchased Securities.Except to the extent supplemented or superseded by the terms set forth herein or in the Schedules hereto, the provisions contained in the Securities Purchase Agreement — Standard Terms attached hereto as Exhibit A (the “Securities Purchase Agreement”) are incorporated by reference herein.Terms that are defined in the Securities Purchase Agreement are used in this letter agreement as so defined. In the event of any inconsistency between this letter agreement and the Securities Purchase Agreement, the terms of this letter agreement shall govern. Each of the Company and the Investor hereby confirms its agreement with the other party with respect to the issuance by the Company of the Purchased Securities and the purchase by the Investor of the Purchased Securities pursuant to this letter agreement and the Securities Purchase Agreement on the terms specified on Schedule A hereto. This letter agreement (including the Schedules hereto) and the Securities Purchase Agreement (including the Annexes thereto) and the Warrant constitute the entire agreement, and supersede all other prior agreements, understandings, representations and warranties, both written and oral, between the parties, with respect to the subject matter hereof. This letter agreement constitutes the “Letter Agreement” referred to in the Securities Purchase Agreement. This letter agreement may be executed in any number of separate counterparts, each such counterpart being deemed to be an original instrument, and all such counterparts will together constitute the same agreement. Executed signature pages to this letter agreement may be delivered by facsimile and such facsimiles will be deemed as sufficient as if actual signature pages had been delivered. * * * In witness whereof, this letter agreement has been duly executed and delivered by the duly authorized representatives of the parties hereto as of the date written below. UNITED STATES DEPARTMENT OF THE TREASURY By: /s/ Neel Kashkari Name: Neel Kashkari Title: Interim Assistant Secretary For Financial Stability COMPANY: FIRST BANCORP By: /s/ Eric P. Credle Name: Eric P. Credle Title: CFO Date:January 9, EXHIBIT A SECURITIES PURCHASE AGREEMENT EXHIBIT A SECURITIES PURCHASE AGREEMENT STANDARD TERMS TABLE OF CONTENTS Page ARTICLE I PURCHASE; CLOSING 1.1 Purchase 2 1.2 Closing. 3 1.3 Interpretation 5 ARTICLE II REPRESENTATIONS AND WARRANTIES 2.1 Disclosure. 5 2.2 Representations and Warranties of the Company 6 ARTICLE III COVENANTS 3.1 Commercially Reasonable Efforts. 14 3.2 Expenses 15 3.3 Sufficiency of Authorized Common Stock; Exchange Listing. 15 3.4 Certain Notifications Until Closing 16 3.5 Access, Information and Confidentiality. 16 ARTICLE IV ADDITIONAL AGREEMENTS 4.1 Purchase for Investment 17 4.2 Legends. 17 4.3 Certain Transactions 19 4.4 Transfer of Purchased Securities and Warrant Shares; Restrictions on Exercise of the Warrant 19 4.5 Registration Rights. 19 4.6 Voting of Warrant Shares 31 4.7 Depositary Shares 31 4.8 Restriction on Dividends and Repurchases. 31 4.9 Repurchase of Investor Securities. 32 4.10 Executive Compensation 33 -i- ARTICLE V MISCELLANEOUS 5.1 Termination 34 5.2 Survival of Representations and Warranties 34 5.3 Amendment 35 5.4 Waiver of Conditions 35 5.5 Governing Law:Submission to Jurisdiction, Etc. 35 5.6 Notices 35 5.7 Definitions 36 5.8 Assignment 36 5.9 Severability 36 5.10 No Third Party Beneficiaries 37 -ii- LIST OF ANNEXES ANNEX A: FORM OF CERTIFICATE OF DESIGNATIONS FOR PREFERRED STOCK ANNEX B: FORM OF WAIVER ANNEX C: FORM OF OPINION ANNEX D: FORM OF WARRANT -iii- INDEX OF DEFINED TERMS Term Location of Definition Affiliate 5.7(b) Agreement Recitals Appraisal Procedure 4.9(c)(i) Appropriate Federal Banking Agency 2.2(s) Bankruptcy Exceptions 2.2(d) Benefit Plans 1.2(d)(iv) Board of Directors 2.2(f) Business Combination 4.4 Business Day 1.3 Capitalization Date 2.2(b) Certificate of Designations 1.2(d)(iii) Charter 1.2(d)(iii) Closing 1.2(a) Closing Date 1.2(a) Code 2.2(n) Common Stock Recitals Company Recitals Company Financial Statements 2.2(h) Company Material Adverse Effect 2.1(a) Company Reports 2.2(i)(i) Company Subsidiary; Company Subsidiaries 2.2(i)(i) Control; controlled by; under common control with 5.7(b) Controlled Group 2.2(n) CPP Recitals EESA 1.2(d)(iv) ERISA 2.2(n) Exchange Act 2.1(b) Fair Market Value 4.9(c)(ii) GAAP 2.1(a) Governmental Entities 1.2(c) Holder 4.5(k)(i) Holders’ Counsel 4.5(k)(ii) Indemnitee 4.5(g)(i) Information 3.5(b) Initial Warrant Shares Recitals Investor Recitals Junior Stock 4.8(c) Knowledge of the Company; Company’s knowledge 5.7(c) Last Fiscal Year 2.1(b) Letter Agreement Recitals Officers 5.7(c) Parity Stock 4.8(c) -iv- Term Location of Definition Pending Underwritten Offering 4.5(l) Permitted Repurchases 4.8(a)(ii) Piggyback Registration 4.5(a)(iv) Plan 2.2(n) Preferred Shares Recitals Preferred Stock Recitals Previously Disclosed 2.1(b) Proprietary Rights 2.2(u) Purchase Recitals Purchase Price 1.1 Purchased Securities Recitals Qualified Equity Offering 4.4 Register; Registered; Registration 4.5(k)(iii) Registrable Securities 4.5(k)(iv) Registration Expenses 4.5(k)(v) Regulatory Agreement 2.2(s) Rule 144; Rule 144A; Rule 159A; Rule 405; Rule 415 4.5(k)(vi) Schedules Recitals SEC 2.1(b) Securities Act 2.2(a) Selling Expenses 4.5(k)(vii) Senior Executive Officers 4.10 Share Dilution Amount 4.8(a)(ii) Shelf Registration Statement 4.5(a)(ii) Signing Date 2.1(a) Special Registration 4.5(i) Stockholder Proposals 3.1(b) Subsidiary 5.8(a) Tax; Taxes 2.2(o) Transfer 4.4 Warrant Recitals Warrant Shares 2.2(d) -v- SECURITIES PURCHASE AGREEMENT – STANDARD TERMS Recitals: WHEREAS, the United States Department of the Treasury (the “Investor”) may from time to time agree to purchase shares of preferred stock and warrants from eligible financial institutions which elect to participate in the Troubled Asset Relief Program Capital Purchase Program (“CPP”); WHEREAS, an eligible financial institution electing to participate in the CPP and issue securities to the Investor (referred to herein as the “Company”) shall enter into a letter agreement (the “Letter Agreement”) with the Investor which incorporates this Securities Purchase Agreement – Standard Terms; WHEREAS, the Company agrees to expand the flow of credit to U.S. consumers and businesses on competitive terms to promote the sustained growth and vitality of the U.S. economy; WHEREAS, the Company agrees to work diligently, under existing programs, to modify the terms of residential mortgages as appropriate to strengthen the health of the U.S. housing market; WHEREAS, the Company intends to issue in a private placement the number of shares of the series of its Preferred Stock (“Preferred Stock”) set forth on Schedule A to the Letter Agreement (the “Preferred Shares”) and a warrant to purchase the number of shares of its Common Stock (“Common Stock”) set forth on Schedule A to the Letter Agreement (the “Initial Warrant Shares”) (the “Warrant” and, together with the Preferred Shares, the “Purchased Securities”) and the Investor intends to purchase (the “Purchase”) from the Company the Purchased Securities; and WHEREAS, the Purchase will be governed by this Securities Purchase Agreement – Standard Terms and the Letter Agreement, including the schedules thereto (the “Schedules”), specifying additional terms of the Purchase.This Securities Purchase Agreement – Standard Terms (including the Annexes hereto) and the Letter Agreement (including the Schedules thereto) are together referred to as this “Agreement”.All references in this Securities Purchase Agreement – Standard Terms to “Schedules” are to the Schedules attached to the Letter Agreement. NOW, THEREFORE, in consideration of the premises, and of the representations, warranties, covenants and agreements set forth herein, the parties agree as follows: ARTICLE I PURCHASE; CLOSING 1.1Purchase.On the terms and subject to the conditions set forth in this Agreement, the Company agrees to sell to the Investor, and the Investor agrees to purchase from the -2- Company, at the Closing (as hereinafter defined), the Purchased Securities for the price set forth on Schedule A (the “Purchase Price”). 1.2Closing. (a)On the terms and subject to the conditions set forth in this Agreement, the closing of the Purchase (the “Closing”) will take place at the location specified in Schedule A, at the time and on the date set forth in Schedule A or as soon as practicable thereafter, or at such other place, time and date as shall be agreed between the Company and the Investor.The time and date on which the Closing occurs is referred to in this Agreement as the “Closing Date”. (b)Subject to the fulfillment or waiver of the conditions to the Closing in this Section 1.2, at the Closing the Company will deliver the Preferred Shares and the Warrant, in each case as evidenced by one or more certificates dated the Closing Date and bearing appropriate legends as hereinafter provided for, in exchange for payment in full of the Purchase Price by wire transfer of immediately available United States funds to a bank account designated by the Company on Schedule A. (c)The respective obligations of each of the Investor and the Company to consummate the Purchase are subject to the fulfillment (or waiver by the Investor and the Company, as applicable) prior to the Closing of the conditions that (i) any approvals or authorizations of all United States and other governmental, regulatory or judicial authorities (collectively, “Governmental Entities”) required for the consummation of the Purchase shall have been obtained or made in form and substance reasonably satisfactory to each party and shall be in full force and effect and all waiting periods required by United States and other applicable law, if any, shall have expired and (ii) no provision of any applicable United States or other law and no judgment, injunction, order or decree of any Governmental Entity shall prohibit the purchase and sale of the Purchased Securities as contemplated by this Agreement. (d)The obligation of the Investor to consummate the Purchase is also subject to the fulfillment (or waiver by the Investor) at or prior to the Closing of each of the following conditions: (i)(A) the representations and warranties of the Company set forth in (x) Section 2.2(g) of this Agreement shall be true and correct in all respects as though made on and as of the Closing Date, (y) Sections 2.2(a) through (f) shall be true and correct in all material respects as though made on and as of the Closing Date (other than representations and warranties that by their terms speak as of another date, which representations and warranties shall be true and correct in all material respects as of such other date) and (z) Sections 2.2(h) through (v) (disregarding all qualifications or limitations set forth in such representations and warranties as to “materiality”, “Company Material Adverse Effect” and words of similar import) shall be true and correct as though made on and as of the Closing Date (other than representations and warranties that by their terms speak as of another date, which representations and warranties shall be true and correct as of such other date), except to the extent that the failure of such representations and warranties referred to in this Section 1.2(d)(i)(A)(z) to be so true and correct, individually or in the aggregate, does not have and would not reasonably be -3- expected to have a Company Material Adverse Effect and (B) the Company shall have performed in all material respects all obligations required to be performed by it under this Agreement at or prior to the Closing; (ii)the Investor shall have received a certificate signed on behalf of the Company by a senior executive officer certifying to the effect that the conditions set forth in Section 1.2(d)(i) have been satisfied; (iii)the Company shall have duly adopted and filed with the Secretary of State of its jurisdiction of organization or other applicable Governmental Entity the amendment to its certificate or articles of incorporation, articles of association, or similar organizational document (“Charter”) in substantially the form attached hereto as Annex A (the “Certificate of Designations”) and such filing shall have been accepted; (iv)(A) the Company shall have effected such changes to its compensation, bonus, incentive and other benefit plans, arrangements and agreements (including golden parachute, severance and employment agreements) (collectively, “Benefit Plans”) with respect to its Senior Executive Officers (and to the extent necessary for such changes to be legally enforceable, each of its Senior Executive Officers shall have duly consented in writing to such changes), as may be necessary, during the period that the Investor owns any debt or equity securities of the Company acquired pursuant to this Agreement or the Warrant, in order to comply with Section 111(b) of the Emergency Economic Stabilization Act of 2008 (“EESA”) as implemented by guidance or regulation thereunder that has been issued and is in effect as of the Closing Date, and (B) the Investor shall have received a certificate signed on behalf of the Company by a senior executive officer certifying to the effect that the condition set forth in Section 1.2(d)(iv)(A) has been satisfied; (v)each of the Company’s Senior Executive Officers shall have delivered to the Investor a written waiver in the form attached hereto as Annex B releasing the Investor from any claims that such Senior Executive Officers may otherwise have as a result of the issuance, on or prior to the Closing Date, of any regulations which require the modification of, and the agreement of the Company hereunder to modify, the terms of any Benefit Plans with respect to its Senior Executive Officers to eliminate any provisions of such Benefit Plans that would not be in compliance with the requirements of Section 111(b) of the EESA as implemented by guidance or regulation thereunder that has been issued and is in effect as of the Closing Date; (vi)the Company shall have delivered to the Investor a written opinion from counsel to the Company (which may be internal counsel), addressed to the Investor and dated as of the Closing Date, in substantially the form attached hereto as Annex C; (vii)the Company shall have delivered certificates in proper form or, with the prior consent of the Investor, evidence of shares in book-entry form, evidencing the Preferred Shares to Investor or its designee(s); and -4- (viii)the Company shall have duly executed the Warrant in substantially the form attached hereto as Annex D and delivered such executed Warrant to the Investor or its designee(s). 1.3Interpretation.When a reference is made in this Agreement to “Recitals,” “Articles,” “Sections,” or “Annexes” such reference shall be to a Recital, Article or Section of, or Annex to, this Securities Purchase Agreement – Standard Terms, and a reference to “Schedules” shall be to a Schedule to the Letter Agreement, in each case, unless otherwise indicated.The terms defined in the singular have a comparable meaning when used in the plural, and vice versa.References to “herein”, “hereof”, “hereunder” and the like refer to this Agreement as a whole and not to any particular section or provision, unless the context requires otherwise.The table of contents and headings contained in this Agreement are for reference purposes only and are not part of this Agreement.Whenever the words “include,” “includes” or “including” are used in this Agreement, they shall be deemed followed by the words “without limitation.”No rule of construction against the draftsperson shall be applied in connection with the interpretation or enforcement of this Agreement, as this Agreement is the product of negotiation between sophisticated parties advised by counsel.All references to “$” or “dollars” mean the lawful currency of the United States of America.Except as expressly stated in this Agreement, all references to any statute, rule or regulation are to the statute, rule or regulation as amended, modified, supplemented or replaced from time to time (and, in the case of statutes, include any rules and regulations promulgated under the statute) and to any section of any statute, rule or regulation include any successor to the section.References to a “business day” shall mean any day except Saturday, Sunday and any day on which banking institutions in the State of New York generally are authorized or required by law or other governmental actions to close. ARTICLE II REPRESENTATIONS AND WARRANTIES 2.1Disclosure. (a)“Company Material Adverse Effect” means a material adverse effect on (i) the business, results of operation or financial condition of the Company and its consolidated subsidiaries taken as a whole; provided, however, that Company Material Adverse Effect shall not be deemed to include the effects of (A) changes after the date of the Letter Agreement (the “Signing Date”) in general business, economic or market conditions (including changes generally in prevailing interest rates, credit availability and liquidity, currency exchange rates and price levels or trading volumes in the United States or foreign securities or credit markets), or any outbreak or escalation of hostilities, declared or undeclared acts of war or terrorism, in each case generally affecting the industries in which the Company and its subsidiaries operate, (B) changes or proposed changes after the Signing Date in generally accepted accounting principles in the United States (“GAAP”) or regulatory accounting requirements, or authoritative interpretations thereof, (C) changes or proposed changes after the Signing Date in securities, banking and other laws of general applicability or related policies or interpretations of Governmental Entities (in the case of each of these clauses (A), (B) and (C), other than changes -5- or occurrences to the extent that such changes or occurrences have or would reasonably be expected to have a materially disproportionate adverse effect on the Company and its consolidated subsidiaries taken as a whole relative to comparable U.S. banking or financial services organizations), or (D) changes in the market price or trading volume of the Common Stock or any other equity, equity-related or debt securities of the Company or its consolidated subsidiaries (it being understood and agreed that the exception set forth in this clause (D) does not apply to the underlying reason giving rise to or contributing to any such change); or (ii) the ability of the Company to consummate the Purchase and the other transactions contemplated by this Agreement and the Warrant and perform its obligations hereunder or thereunder on a timely basis. (b)“Previously Disclosed” means information set forth or incorporated in the Company’s Annual Report on Form 10-K for the most recently completed fiscal year of the Company filed with the Securities and Exchange Commission (the “SEC”) prior to the Signing Date (the “Last Fiscal Year”) or in its other reports and forms filed with or furnished to the
